DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 37 is rejected under are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pavcnik et al. (7,871,430). Pavcnik et al. disclose, at least in figures 1-3, 19, and 20 and col. 4, line 33 to col. 6, line 33;col. 7, lines 14-25, and col. 11, lines 1-21; an assembly comprising: an introducer sheath (11) comprising: a proximal rigid section (combination of 59 and 13, as shown in fig. 3); a distal flex section (14); and a hub (52, as shown in fig. 3; or 48, as shown in fig. 20); a dilator assembly (16) within a lumen of the introducer sheath, the dilator assembly comprising: a dilator sheath (18); and a distal tip (17); a clip (47, as shown in fig. 19 and 20) attached to the hub to maintain an axial relationship of the introducer sheath, the distal tip, and the dilator sheath, the clip placing the distal flex section under tension to assume a collapsed configuration (when the distal flex section is not gripped or when the dilator sheath is not within the distal flex section).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 22-26, 28, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Pavcnik et al. (7,871,430) in view of Nance et al. (8,900,214).  Pavcnik et al. disclose the invention substantially as claimed.  Pavcnik et al. disclose, at least in figures 1-3, 14, 19, and 20 and col. 4, line 33 to col. 6, line 33; col. 7, lines 14-25; col. 10, lines 20-22; and col. 11, lines 1-21;a method comprising: providing an introducer sheath (11) comprising: a proximal rigid section (combination of 59 and 13, as shown in fig. 3); a distal flex section (14); and a hub (52); inserting a dilator assembly (16) through a lumen (12) of the introducer sheath; placing the introducer sheath under tension; and attaching a clip (47) to the hub to maintain an axial relationship of the introducer sheath, a distal tip (17), and the dilator sheath (18); wherein the distal flex region is attached to the proximal rigid section at a fixation region (between 13 and 14); wherein the distal region of the distal flex section is in a free state (when the dilator assembly is not in lumen 12); wherein the distal region of the distal flex section is in a captured state (when the dilator assembly is within lumen 112); wherein subsequent to the placing, the distal flex section is in a tensioned state (when the dilator assembly is moved within lumen 12 and the distal flex section is bent); wherein the proximal rigid section is more rigid than the distal flex section (due to element 59 surrounding element 13); wherein the method further includes advancing the introducer sheath over a guidewire (a wire guide, according to col. 4, lines 55-62); wherein the method includes removing the clip to free the distal region of the distal flex section from between the distal tip and the dilator sheath; and withdrawing the dilator assembly from the introducer sheath (according to col. 11, lines 16-21); and wherein the method includes passing a device (a stent valve, according to col. 4, lines 19-32 and col. 10, lines 20-22 through the introducer sheath to a distal location in a blood vessel.
However, Pavcnik et al. do not explicitly disclose gripping a distal region of the distal flex section between a distal tip of the dilator assembly and a dilator sheath of the dilator assembly.  Nance et al. teach, at least in col. 28 lines 21-24; gripping (i.e., grasping) a distal region of the distal flex section of a sheath.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Nance et al., to modify the method of Pavcnik et al., so that it includes gripping a distal region of the distal flex section between a distal tip of the dilator assembly and a dilator sheath of the dilator assembly (when the dilator assembly and the introducer sheath are assembled together).  Such a modification would allow the introducer sheath to be grasped and inserted into a patient’s body as a desired location.
Claims 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Pavcnik et al. (7,871,430) in view of Nance et al. (8,900,214), and further in view of Bishop et al. (9,440,054).  Pavcnik et al. in view of Nance et al. disclose the invention substantially as claimed, but do not explicitly disclose that the proximal rigid section comprises a helical wound coil that provides a limited expansion capability for the proximal rigid section, that the proximal rigid section comprises expandable reinforcing rings that provides a limited expansion capability for the proximal rigid section, or that the distal flex section comprises an anti-inversion element.  Bishop et al. teach, at least in figure 19B and col. 20, line 40 to col. 22, line 18 and col. 24, lines 23-41; a sheath (706) comprising a proximal rigid section including a helical wound coil (1928), a proximal rigid section comprising expandable reinforcing rings (i.e., coils of 1928; or 1928 and 1924), and a distal flex section comprising an anti-inversion element (1936).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Bishop et al., to modify the sheath of Pavcnik et al. in view of Nance et al., so that the proximal rigid section comprises a helical wound coil, that the proximal rigid section comprises expandable reinforcing rings, or that the distal flex section comprises an anti-inversion element.  Such modifications would allow the sheath to have the hoop strength and kink resistance for maintaining an open lumen for receiving the dilator assembly.

Allowable Subject Matter
Claims 27, 29, 30, and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 33-36 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to base claim 33, none of the prior art of record, alone or in combination, discloses a  method comprising, inter alia: deploying an introducer sheath in a blood vessel; passing a device through a proximal rigid section of the introducer sheath into a distal flex section of the introducer sheath; passing the device through the distal flex section to a delivery location within the blood vessel, wherein the device causes the distal flex section to locally expand solely at a location where the device is positioned within the distal flex section.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DeLago (5,827,227) teaches an introducer sheath.
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771